                             UNITED STATES DISTRICT COURT
                                  DISTRICT OF MAINE

JUSTAN ADAMS,                                   )
                                                )
                        Plaintiff,              )
        v.                                      )       No. 1:17-cv-00200-GZS
                                                )
RANDY ADAMS, et al.,                            )
                                                )
                        Defendants              )


                        ORDER AFFIRMING THE
             RECOMMENDED DECISION OF THE MAGISTRATE JUDGE


        No objections having been filed to the Magistrate Judge's Recommended Decision

(ECF No. 10) filed June 6, 2019, the Recommended Decision is AFFIRMED.

        Accordingly, it is ORDERED that Plaintiff’s Motion to Reopen the Case (ECF No.

9) is hereby DENIED;

        Having reviewed the entire docket, the Court concludes that this action fails to state

any claim on which relief may be granted and that his complaint and pending motions are

frivolous. As a result, the Court finds this matter is subject to dismissal under 28 U.S.C. §

1915(e)(2)(B), and there is no apparent basis for reopening this case.

        Accordingly, the Court hereby provides a Cok warning to Plaintiff Justan Adams

that any further frivolous filings on this docket or with this Court will result in immediate

filing restrictions being imposed and may result in additional sanctions. See generally Cok

v. Family Court of Rhode Island, 985 F.2d 32 (1st Cir. 1993) (requiring that the Court warn

any litigant before restricting the litigant’s ability to file). By way of explanation, frivolous

filings waste judicial resources and unnecessarily delay the resolution of matters within

this Court’s jurisdiction. Based upon the Court’s review of multiple meritless actions
Justan Adams has brought before this Court, it is apparent that he has become an abusive

litigant. See D. Me Docket Nos. 1:19-cv-00030-GZS, 1:18-cv-00446-NT, and 2:17-cv-

00355-DBH.



                                                   _/s/ George Z. Singal        __
                                                   United States District Judge

Dated this 2nd day of July, 2019.
